Citation Nr: 0520505	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury to include arthritic change.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
veteran's left knee disorder.  A notice of disagreement (NOD) 
was received by VA in September 2002.  A statement of the 
case (SOC) was issued in February 2003.  A substantive appeal 
(VA Form 9) was received in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran and his representative contend, in essence, that 
service connection for a left knee injury is warranted based 
on service incurrence.  The veteran maintains that he injured 
his left knee in service while playing on the squadron 
softball team.  He was taken to the emergency room and fitted 
with a cast which he wore for eight weeks.  He maintains that 
he has a shortening of the limb and other complaints to this 
day as a result of that injury in service.  

In an April 2005 statement from the veteran to VA, he 
requested the opportunity to testify at a videoconference 
hearing before the Board.  He has the right to such a 
hearing.  38 U.S.C.A. § 7107(e)(2) (West. 2002); 38 C.F.R. 
§ 20.700(e) (2004).  Therefore, a videoconference hearing 
should be scheduled for him pursuant to 38 C.F.R. § 20.704 
(2004).  



Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action to 
schedule a videoconference hearing for 
the veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

